DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The subject matter of claims 17 and 19 was not described in the specification as originally filed.  For claim 17, the specification does not appear to show the adjustment device being present or absent during molding.  It is also noted that claim 1 is a method of assembling, not a method of forming a wind turbine blade, and it is unclear how the manner in which the mold is subsequently used can limit the mold assembly process of claim 1.  Claim 19 recites a negative limitation that does not appear to have support in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Galdeano (US 8,951,457) in view of Hickey (US 1,940,910).  
As to claim 1, Galdeano provides a mold half having a mold shell for forming a wind turbine blade (title) comprising first and second mold sections (2A, 2B) which are positioned adjacent one another so that connecting ends confront each other along an interface (Figs. 4-5).  Galdeano further teaches two flanges (13A, 13B) adjacent connecting ends extending away from the mold surfaces of the two mold shell sections.
Galdeano is silent to securing the relative positions of the first and second mold shell sections in order to maintain a smooth transition across the interface by mounting a first bracket to one of the mold shell sections and mounting a second bracket to the other mold shell section, and coupling an adjustable connector to each of the first and second brackets, the adjustment connector including an adjustment actuator.
However, Hickey provides a device for aligning first and second sections of a similarly shaped article (Fig. 1, items 14 and 20).  Hickey provides an adjustment device (Fig. 1 generally) with a first bracket (10) and a second bracket (24’) connected to the first and second sections, and an adjustment connector (30) positioned on only one side of the interface and coupled to the brackets (10; 24’).  Hickey provides an adjustment actuator (33) which provides relative movement between 20 and 14.  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the alignment/adjustment device of Hickey into Galdeano as an improvement that would assist or improve the alignment process between the Galdeano mold sections.
As to claims 2 and 3, Hickey teaches a pair of L-shaped brackets each with a first leg and second leg, the second legs overlapping in the longitudinal direction, with the connector extending between the second legs of the bracket.  See Hickey’s annotated Fig. 2 below.  In the combination with Galdeano’s first and second mold sections (2A, 2B) and two flanges (13A, 13B), one of ordinary skill in the art would have found it obvious to incorporate the Hickey brackets coupled to the Galdeano flanges in order to align the two mold halves.


    PNG
    media_image1.png
    277
    508
    media_image1.png
    Greyscale

Annotated Fig. 2 from Hickey (US 1,940,910).

As to claims 4-6, in the combination with Galdeano, Hickey provides two brackets (see rejection of claim 1 and annotated Fig. 2 above) and an adjustable connector (Fig. 2, item 33) which is oriented in a vertical direction and provides relative movement in a thickness-wise direction (Fig. 2, moves vertically) by rotation of a threaded (connecting) rod (Fig. 2, item 33).
	As to claims 16 and 18, Hickey provides an alignment/adjustment device with two brackets (see rejection of claim 1) with one of brackets mounted to each of the parts needing alignment, and Hickey and further depicts the adjustment connector as positioned on only one side of the interface (Fig. 1, As to claim 17, one would have found it obvious to leave the Hickey device in place as long as alignment was necessary, including during forming the wind turbine blade. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Galdeano (US 8,951,457) in view of Hickey (US 1,940,910), and further in view of Dahl (US 20120067515).  
As to claims 10-12, Galdeano does not specifically provides an assembled mold half and placing fiber and resin in each mold half, and coupling the mold halves.
Dahl teaches providing two wind turbine blade shell molds (Fig. 6 shows one), placing fiber/resin prepregs in the mold ([0023]), and movably coupling the two molds together in a way that causes them to “confront each other” (Fig. 7).  The Dahl molds are inherently coupled to form a wind turbine blade in Fig. 7.
It would have been prima facie obvious to incorporate this feature from Dahl into Galdeano because Galdeano specifically teaches/suggests manufacturing wind turbine blades, and Dahl teaches the steps necessary to manufacture wind turbine blades.




Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The particular coupling configuration recited in claim 7 and the hold/guide configuration in claim 8 are simply not taught by or obvious over Galdeano or the other cited references.


Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Applicant provides a detailed summary of the Galdeano mold fabrication process, and the Examiner understands the Applicant’s position to be that no other alignment device is necessary since Galdeano has aligned the semi-mold halves (1A/1B, 2A/2B) using the tools (12A, 12B) that connect to the ribs (13A, 13B, 13A’, 13B’) during the manufacturing process of the mold, and not during assembly of the mold halves for blade molding.  Stated differently, Applicant’s position appears to be that the mold portions already contain fixed elements (15) that are used to center and align the mold halves, and therefore there is no need for additional adjustments to align the mold portions.  Applicant next discusses Hickey, which adjusts a position of a neck flange relative to the end of a pipe.  Applicant argues that one would not consider incorporating the rudimentary clamp device of Hickey into the mold forming process of Galdeano, and that there would be no motivation to combine the Hickey device into Galdeano.  On page 15, Applicant argues that using the device of Hickey to align the fixed elements (15) of Galdeano does not meet claim 1 which requires adjusting the relative positions of the mold shells until substantially flush then securing the relative positions in order to maintain a smooth transition.  Lastly, on pages 15-16, Applicant argues that strapping the chain of Hickey around a Galdeano mold would damage the molds.
These arguments have been fully considered, but they are not persuasive.  While it is true that the Galdeano mold fabrication process provides an element (15) designed to permit fastening/securing the relative positions of the first and second mold shell, what Applicant’s arguments do not appear to consider is that the Galdeano mold sections are modular (Object of no mechanism for moving the molds relative to one another in order to permit the fastening element to inserted to provide the securing.  When two Galdeano molds are present in their disassembled configuration at the wind turbine blade fabrication facility, the ordinary artisan could not simply point to Galdeano’s fastening element 15 and say that no further alignment is necessary.  Clearly the molds would have to be aligned in some way in order to permit securing using element 15.  While Galdeano stops short of teaching exactly how the molds should be positioned relative to one another, this does not mean that the ordinary artisan would find it nonobvious to use known alignment devices for aligning and positioning the mold sections relative to one another to permit fastening/securing.  
Turning to Hickey, one can obviously see similarities between an alignment process for a long pipe and an alignment process for a long wind turbine blade mold.  Compared to the alternative of perhaps trying to hold a pipe portion by hand, the Examiner maintains the position that one would obviously see why using Hickey’s alignment device to position pipe portions is desirable.  For the same reason, the Examiner believes that the ordinary artisan would recognize that this same device would provide an obvious manner of positioning the long Galdeano molds, especially since Galdeano does not appear to teach/suggest how the molds are aligned.  The presence of a chain in Hickey is noted, however, a bodily incorporation of every part of the Hickey device into Galdeano was not proposed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742